Citation Nr: 1000274	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  02-08 754A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lungs, to include asthma.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 25, 2000, 
to September 27, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In June 2003 the Veteran testified at a Travel Board hearing 
in San Juan.  The transcript of that hearing is of record.  

In March 2005 the Board remanded the Veteran's claims for 
additional development, including the acquisition of VA 
Compensation and Pension (C&P) examinations.  The reports of 
those examinations have been associated with the claims file.

In December 2007 the Board sent the Veteran a letter 
notifying her that the Judge that had presided over her June 
2003 hearing was no longer employed by the Board.  
In correspondence received by the Board in January 2008 the 
Veteran requested that she be scheduled for another Travel 
Board hearing.  

In February 2008 jurisdiction over the claims file was 
transferred from the San Juan RO to the Winston-Salem RO.  A 
Travel Board hearing was then scheduled for April 8, 2008, at 
the Winston-Salem, North Carolina RO, but the Veteran failed 
to report.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2009).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

In August 2008 the Board again remanded the claims for 
further development, including new VA C&P examinations.  The 
reports of those examinations, which were duly conducted in 
March 2009, are of record.

In June 2009, the Board requested the opinion of medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in July 2009.  


FINDINGS OF FACT

1.  A lung/asthma disorder did not clearly and unmistakably 
preexist the Veteran's service.

2.  The evidence of record reveals that the Veteran's current 
lung/asthma disorder was incurred during active service.

3.  The Veteran was treated for back pain after a fall during 
service, but x-rays taken at the time were negative, and 
probative medical evidence instructs that a current back 
disorder is not related to the fall or any other incident of 
service.


CONCLUSIONS OF LAW

1.  A lung/asthma disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  A low back disorder was not incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Lung/Asthma Disorder

The Veteran seeks service connection for a lung/asthma 
disorder.  She reports that her asthma condition "existed 
prior to military service," but that the environment at 
[military location] aggravated her asthma.  During the 
Veteran's June 2003 Board hearing she testified that her 
asthma symptoms were brought about by the extreme cold and 
heat and physical exertion during basic training.  Service 
treatment records dated in August 2000 confirm that the 
Veteran received treatment for shortness of breath/difficulty 
breathing.

Service treatment records include a report of a January 2000 
enlistment examination, which found the Veteran's lungs to be 
"clear to auscultation."  However, the examiner notated 
that the lungs and chest were abnormal, and remarked that the 
Veteran had a "[h]istory of bronchial asthma since a 
child[;] last episode when 15 y/o[;] asymptomatic since 
then."  The Veteran notated on her Report of Medical History 
form that she had a history of asthma.  Comments by the 
physician in the "Physician's Summary and Elaboration of all 
Pertinent Data" section of that form indicate that the 
Veteran had a "[h]istory of bronchial asthma until 15 y/o 
frequent occasional need for [treatment] ER.  Asymptomatic 
since."

In May 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination the Veteran was 
diagnosed with asthma, small airway disease, and moderate 
obstructive disease.  The examiner noted that "it is the 
nature of asthma to sometimes improve and worsen" and 
stressed that "it is not uncommon for asthma to 'go dormant' 
or unrecognized in childhood even after a prior history of 
treatment."  The examiner explained as follows:

Her medical records suggest that she 
may have had an acute exacerbation of 
her asthma at the end of her military 
service but none to suggest that this 
is a chronic increased condition caused 
by her military service.  She stated 
the extreme heat in the day and the 
cold at night seemed to cause her 
increased difficulty in breathing 
(which is possible), it is even 
possible to speculate she may have been 
experiencing exercise induced 
undiagnosed.  Additionally, her BMI 
indices were indicative of being upper 
level overweight, this would have 
created a greater demand on her lung 
capacity whenever she was doing 
physical activity and may have been a 
factor as well.  More importantly, her 
two month stent in the military was 
without any known toxic exposures that 
would have likely caused interstitial 
changes in her lungs  I see no 
rationale to suggest that beyond an 
acute exacerbation of asthma, that 
there was any reason for her to have a 
chronic change in her asthma status.  
It is more likely that military service 
simply made her asthma "visible."

. . . 

She reported she had not had an episode 
since age 15 years of age [sic] 
requiring an ER visit, at the time of 
her military service she was 26.  This 
does not mean she did not have asthma 
flares only that they were without 
sufficient symptoms to be recognized as 
asthma events, or needful of treatment.  
While in the military, it would be 
expected that [her] basic training 
would have created greater oxygen 
supply demands and the environment may 
have exacerbated her symptoms.

The examiner then averred that "it is unlikely that her 
military service truly aggravated her asthma but instead made 
it more apparent."

In July 2007 the Veteran underwent an outpatient pulmonary 
consultation.  The examiner diagnosed the Veteran with 
moderate to severe persistent asthma.  However, the physician 
did not render an opinion regarding whether the Veteran's 
condition was permanently aggravated by the Veteran's active 
service.

In March 2009 the Veteran was afforded another VA C&P 
pulmonary examination.  The examiner documented the Veteran's 
past medical history as follows:

At age 15 had a bad 
cold/cough/[shortness of breath] and 
was told it might be asthma.  Was not 
hospitalized and had no further 
episodes of respiratory problems until 
basic training.  Was running a lot and 
it was cold at night and extremely hot 
during the day.  Kept running and was 
doing fine but started getting 
[shortness of breath] after a few 
minutes of running and was fainting in 
the bathroom.  Went on sick call and 
was diagnosed with asthma.  Was started 
on [A]lbuterol inhaler and was 
medically discharged.  Even on 
treatment now, gets [shortness of 
breath] with minimal exertion and has 
been hospitalized 3 - 4 times.  Had 
pneumonia in April 08 and has been off 
and on antibiotics and prednisone 
since.  Feels that symptoms at age 15 
were not the same as what she developed 
in basic training.

Physical examination found peripheral edema and expiratory 
wheezing in the right upper lobe posteriorly.  Pulmonary 
function testing found moderate airway obstruction, with 
total lung capacity and "diffusing capacity for carbon 
monoxide" within normal limits.  The Veteran was diagnosed 
with "bronchial asthma."  The examiner rendered the opinion 
that "it is less likely than not that the current asthma was 
incurred during active military service."  The examiner 
provided the following reasoning:

It is not likely that the [V]eteran 
suddenly developed asthma upon entrance 
into the military.  Most likely, the 
asthma was presented between the ages 
of 15 and when she went into the 
military, even though symptoms were not 
significant.  It is less likely that 
the increased activity, climate change, 
stress, or a combination of these 
factors caused an exacerbation of 
asthma symptoms.  Exacerbations are 
common in asthma but do not constitute 
chronic worsening of the condition.  
The [V]eteran was on active duty 2 
months, which would not be long enough 
to cause permanent damage to lung 
tissue related to acute asthma 
exacerbation.

In July 2009 a VA pulmonologist, after reviewing the claims 
folder, rendered the opinion that "it is logical and 
reasonable to state, that the patient actually did have 
asthma prior to her entrance into the military service."  
The specialist further opined that:

It is likely that [the] patient's 
asthma had episodic exacerbations 
during her service in Oklahoma having 
to engage in heavy exercise and being 
exposed to extremes of temperature.  
There is medical evidence to support 
such occurances.  However, reviewing 
the medical literature, I was unable to 
find any evidence that asthma would be 
aggravated (made permanently worse) 
after exposure to hot climate or 
engaging in exercise.  There was no 
history of exposure to chemical fumes 
or other toxic material that occurred 
during her military service, which 
could trigger such aggravation.  
Developing asthma symptoms was more 
likely a natural progression of her 
disease.

The specialist indicated that he based his opinion on the 
patient's January 2000 enlistment examination and lung 
function tests performed after the Veteran's enlistment.

In determining whether the Veteran's current lung disorder is 
related to service, the Board will first address whether the 
presumption of soundness attaches in this instance and, if 
so, whether it has been rebutted.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

The presumption of soundness attaches only where there has 
been an induction examination that did no detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  
38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

The Court has held that "the burden of proof is on the VA to 
rebut the presumption of soundness by producing clear and 
unmistakable evidence that the Veteran's asthma existed prior 
to service and . . . if the government meets this 
requirement, that the condition was not aggravated in-
service.  Crowe v. Brown, 7 Vet. App. 238, 246 (2004), citing 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden 
is a formidable one.  Id.

The Board notes that upon examination at entrance to active 
service, the Veteran was not diagnosed with any lung/asthma 
disorder.  The examiner noted that the Veteran's lungs were 
"clear to auscultation."  Based upon the Veteran's 
statement, the Veteran was noted to have a history of 
bronchial asthma; however, no diagnosis of asthma was made.  
The Veteran's report that she had bronchial asthma prior to 
service does not constitute a notation of the condition as 
diagnosed upon examination at entrance to service.  38 C.F.R. 
§ 3.304(b).  Moreover, none of the VA opinions show that it 
is undebatable that the Veteran had asthma prior to service.  
Instead, the opinions relied on the Veteran's report at 
induction that she had asthma until age 15 and indicated that 
it was therefore logical and reasonable to assume that she 
had asthma prior to service and most likely that she had 
asthma before service.  However, the Veteran has not 
submitted any pre-service medical records or provided the 
necessary information and authorization forms to allow VA to 
procure those records.  Nor have any medical opinions 
explained why it is undebatable that asthma pre-existed 
service.  As such, the Board finds that the evidence of 
record, including the report of the January 2000 enlistment 
examination indicating the Veteran's lungs to be normal on 
physical examination but abnormal based on the Veteran's 
reported history of asthma, that the evidence does not 
clearly and unmistakably show that the Veteran's bronchial 
asthma preexisted active service.  

Having not found clear and unmistakable evidence of a 
preexisting disability and since the Veteran was treated for 
shortness of breath in service, which was subsequently 
diagnosed as bronchial asthma and for which the Veteran has 
been continuously treated since service, entitlement to 
service connection for a lung/asthma disorder must be 
granted.

B.  Low Back Disorder

The Veteran seeks service connection for a low back disorder, 
which she attributes to a fall during service.  During her 
June 2003 Board hearing she testified that she was unable to 
exercise after the incident.  She testified that her first 
post-service treatment for back pain, which she described as 
"constant," was in 2003.  The record contains medical 
evidence of a current back disorder.  

Service treatment records dated in August 2000 document the 
Veteran's complaints of low back pain and confirm that she 
was examined subsequent to a fall from 8 feet onto her 
sacrum.  X-rays of the bilateral sacroiliac joint and sacrum 
were within normal limits. 

Private medical records dated in June 2003 advise of 
treatment for injuries to the lower lumbar and upper thoracic 
spine since January 2003.  X-rays taken in February 2003 
revealed dextroscoliosis of the mid thoracic spine with a 
curvature at 29 degrees, and compensatory levoscoliosis of 
the upper lumbar spine.  The record contains no other 
documentary evidence of treatment for a back disorder.

In November 2006 the Veteran was afforded a VA C&P 
examination.  During the examination she reported that while 
in basic training she "fell 8 feet and landed in sitting 
position, and she could not get up."  At the time of the 
examination the Veteran was 5 months pregnant.  According to 
the Veteran, she was unable to stand or sit for long periods 
of time prior to her pregnancy because of numbness and 
"shock type pain," mostly in the right side of her low 
back, shooting toward the neck.  The examiner reported that 
he was "unable to get x-ray today because [the Veteran] is 5 
months pregnant with 2nd child."  He was also unable to opine 
as to whether the Veteran's current back disorder was 
incurred during active military service.  The examiner 
explained as follows:

I cannot resolve this issue without 
resort to mere speculation.  . . .  
This Veteran is 5 months pregnant on 
the day of this examination.  Her 
baseline spine function and ROM [range 
of motion] cannot be determined due to 
her current body habitus.  Her 
abdominal girth is 44 inches.  She 
should be examined 3-4 months after her 
baby is born.  

In March 2009 the Veteran was accorded another VA C&P 
examination.  The examiner documented the Veteran's past 
medical history as follows:

Fell 2 stories from an obstacle and 
landed in a sitting position and felt a 
burn/electrical sensation all the way to 
the back of the head.  Felt dazed.  Went 
to sick call the next day and was told 
she had blood on the coccyx and 
scoliosis.  Has had pain in her low back 
off and on and has feeling of tingling 
up and down the thoracic spine along 
with skin sensitivity in the region 
between the lumbar and thoracic spine 
bilaterally.  Pain usually occurs when 
lying down and then trying to sit up.  
Has to support herself with rising from 
sitting position.  Even when not having 
the pain, is unable to carry out usual 
activities due to lack of endurance. . . 
. Used to go to chiropractor weekly for 
6-9 months which gave some relief but 
insurance ran out.

Physical examination found normal posture, head position, and 
gait, but asymmetry of the spine with "fold at mid back on 
the right [sic] larger than fold at mid back on the left."  
X-rays revealed as follows:

Normal vertebral alignment, stature, 
density and contour.  The coccyx appears 
unremarkable.  There is mild lumbar 
curvature leftward which could be 
positional or represent scoliosis.  
There is spinal bifida occulta at L5.  
Disc spaces are well maintained.  Facets 
are unremarkable.  The pedicles are 
intact.  No abnormal soft tissue 
calcifications.

Impression:  Spina bifida of old.  There 
is mild lumbar curvature leftwards which 
could be positional or represents mild 
scoliosis.

Diagnoses issued by the VA C&P examiner were 
"dextroscoliosis of the midthoracic spine" and 
"compensatory levoscoliosis of the upper lumbar spine."  
The examiner then rendered the opinion that "it is less 
likely than not that the current back disorder is related to 
her military service."  She explained as follows:

The [V]eteran was seen on 8-25-00 and 8-
31-00 for an acute injury.  According to 
the service records, she was not 
evaluated for back pain again prior to 
discharge.  It is not clear whether 
[Veteran] had the back pain upon 
discharge since an ETS physical could 
not be found.  There is a letter from a 
physician 6-16-03 stating that she had 
been treating the [V]eteran since 
January 2003.  There is no evidence in 
the C-file that she had been seen prior 
to this.  The first notation of a back 
problem within the VA in CPRS was in 
2006 when she reported for a C&P exam.  
If the [V]eteran suffered a disabling 
low back condition as a result of her in 
the military, it is likely that she 
would have been treated prior to 3 years 
after the fall.  There is also limited 
evidence of being treated for low back 
pain after the letter from the physician 
referred to above was written.  There is 
a visit to a new provider for treatment 
of asthma 11-29-04.  Past medical 
history was included but did not include 
low back pain.  An EMG was done 6-17-03 
and clearly shows abnormalities 
throughout the entire spine.  That the 
[V]eteran has low back pain is not in 
question.  Whether her back pain in 2003 
and since is related to her injury in 
the service is the focus of this exam.  

According to the medical record, 
[V]eteran had SI joint tenderness to 
palpation with a 1 inch ecchymotic area 
at the right upper sacrum, not 
consistent with a severe disabling 
injury.  The [V]eteran's current signs 
and symptoms are not consistent with 
sacroiliac joint pain.  The pain is not 
aching or constant and pain radiates 
from the sacrum to the back of her head.  
The x-ray at the time of injury was 
normal.  The current x-ray shows no 
injury to coccyx as described by 
[V]eteran and shows no abnormalities 
consistent with injury.  The spina 
bifida of old represents a congenital 
abnormality.  It is not certain that she 
has scoliosis, but if she does, that 
also is not an abnormality consistent 
with her fall in the military.

Preliminarily, the Board notes that as regards the Veteran's 
old spina bifida disorder, compensation may not be paid for a 
congenital defect (see 38 C.F.R. § 3.303(c)), although 
service connection may be warranted if there is a 
superimposed injury or disease in-service.  See VAOPGCPREC 
82-90.  However, as explained below, the evidence does not 
show that any current back disability is related to the fall 
in-service.

The evidence confirms that the Veteran fell upon her 
posterior during service and had subsequent complaints of 
pain, but x-rays taken at the time were normal, and there is 
no record of any treatment since service prior to 2003.  
Indeed, the record contains evidence of primary care 
treatment from 2000 to 2001 but no complaints of or treatment 
for back pain after separation from service until January 
2003, and the Board finds this lapse in time to be highly 
probative evidence against the Veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim).  In light of the primary care treatment 
notes which do not reflect complaints pertaining to the back, 
the Board finds that the Veteran's testimony concerning 
continuity of symptoms since discharge is not credible.  
Moreover, the record contains medical evidence, not 
contradicted by any other medical evidence, which instructs 
that a current back disorder is not related to the fall in 
service, and the Board finds this opinion (which was based on 
personal examination of the Veteran and review of the claims 
file, and which included a very detailed rationale for the 
examiner's opinion) to be highly probative evidence against 
the Veteran's claim.  In this regard the Board notes that 
while the Veteran is competent to report as to her in-service 
experiences and symptoms, where, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
consequently finds that the competent and probative evidence 
against the Veteran's claim outweighs that in favor of her 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence).  As such, service 
connection for a low back disorder must be denied.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a low back disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In letters dated in May 2001 and October 2008 the Veteran was 
apprised of the information and evidence necessary to 
establish her claims for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that she was expected to provide.  She was also 
apprised of how VA determines disability ratings and 
effective dates in the 2008 letter.  Although notice of how 
VA determines disability ratings and effective dates was 
provided after the rating decision, since service connection 
is being denied, no disability rating or effective date will 
be assigned, so there is no possibility of any prejudice to 
the Veteran.  The Board thus finds that the Veteran was 
provided adequate notice in accordance with 38 U.S.C.A. §§ 
5103, 5103A with regard to her claims for service connection.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Private medical records have been 
associated with the claims folder.  The Veteran testified 
before a member of the Board; the transcript of which is of 
record.  The Veteran has been accorded multiple VA C&P 
examinations; the reports of which are of record.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a disability of the 
lungs, to include asthma, is granted.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


